DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 9/27/2022 in which claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.
 
Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. US 20190057143 A1 (hereinafter referred to as “Porter”) and further in view of Mazza et al. US 20190182382 A1 (hereinafter referred to as “Mazza”).

As per claim 1, Porter teaches:
A method, comprising: 
receiving input of text by a user via a user interface (Porter, [0007] – The systems and methods further receive and analyze a chat question (e.g., a question provided by a user by way of a chat interface) to identify keywords therein); 
determining weights for portions of the text based on a plurality of keywords associated with a domain related to the text (Porter, [0007] – The systems and methods categorize the received chat question into one or more of the content topics by applying the generated language model to the keywords identified from the chat question, wherein categorization of the chat question is interpreted as determining a domain of the text based on context.  See also paragraphs [0059] and [0060].  This corresponds to the meaning of “domain” in paragraph [0003] of the pending application.  Porter, [0064] – The system also determines relational reuls among the content terms and generates a language model to map the relationships of each identified content term to other terms.  Paragraph [0065] – This can be done with Word2Vec, wherein this would use the categorization of terms as part of determining distance which is interpreted as determining weights based on words associated with the domain); 
determining that the intent is associated with the text based on the similarity measure between the text and the known text (Porter, [0029] – The chat response system identifies keywords within the chat question that relate to (e.g., are similar to, different from, synonymous with, etc.) content terms that the chat response system identified within the digital content body. Accordingly, the chat response system analyzes the chat question to identify keywords that are indicative of (e.g., that suggest) the subject matter of the chat question.  Paragraph [0077] – WMD is used to determine a relevance to a chat question); and 
providing content to the user via the user interface based on the intent (Porter, [0007] – Generate and provide a chat response to the user, where the chat response corresponds to a content portion (e.g., a digital content portion from within the digital content body) related to the content topic that is matched with the chat question).
generating embeddings of words in the text (Porter, [0091] – The chat response system 112 implements a word embedding model such as the Word2Vec model); 
Porter teaches chat questions which are interpreted as known text, however, Porter doesn’t teach a formula for determining a similarity measure with WMD multiplied by a weight, however, Mazza teaches:
determining a similarity measure between the text and known text associated with an intent by: 
determining a first word mover's distance between a first embedding of the embeddings and a first known embedding of a first corresponding word in the known text (Mazza, [0099] – From word embeddings to document distances.  Paragraph [0100] – Each pair of words is matched and compared for semantic similarity where the WMD is used.  Paragraph [0101] – “For each n-gram p extracted from a sentence”, wherein this is interpreted as first, second, third etc. embeddings of texts.  “Compute the semantic distance (e.g., word mover's distance) between the corresponding lemmatized n-grams p.sub.1 and p.sub.2.”, wherein each term or n-gram of a first and second sentence calculates a respective word mover’s distance); 
determining a second word mover's distance between a second embedding of the embeddings and a second known embedding of a second corresponding word in the known text (Mazza, [0099] – From word embeddings to document distances.  Paragraph [0100] – Each pair of words is matched and compared for semantic similarity where the WMD is used.  Paragraph [0101] – “Compute the semantic distance (e.g., word mover's distance) between the corresponding lemmatized n-grams p.sub.1 and p.sub.2.”, wherein each term or n-gram of a first and second sentence calculates a respective word mover’s distance); 
multiplying the first word mover's distance by a first weight of the weights that corresponds to the first embedding to produce a first product (Mazza, [0101] – “Then the data extraction module 172 adds an edge y.sub.e between (p.sub.1, s.sub.1) and (p.sub.2, s.sub.2) where the weight of the edge (w(y.sub.e)) is given by:
w(y.sub.e)=(1−semantic distance)*length(p.sub.1)*length(p.sub.2)
[0102] This weight reflects the semantic similarity between the n-grams p.sub.1 and p.sub.2, and connections between longer n-grams having higher weight due to the multiplication by the lengths of the n-grams”, wherein this is interpreted as multiplying a first word mover’s distance by a first weight of the weights);
multiplying the second word mover's distance by a second weight of the weights that corresponds to the second embedding to produce a second product (Mazza, [0094] – The edges are weighted by the strength of the co-occurrence.  Paragraph [0101] – “Then the data extraction module 172 adds an edge y.sub.e between (p.sub.1, s.sub.1) and (p.sub.2, s.sub.2) where the weight of the edge (w(y.sub.e)) is given by:
w(y.sub.e)=(1−semantic distance)*length(p.sub.1)*length(p.sub.2), wherein the edge is multiplied by the weight in this formula); and
calculating the similarity measure based on the first product and the second product (Mazza, [0102] – This weight reflects the semantic similarity between the n-grams p.sub.1 and p.sub.2, and connections between longer n-grams having higher weight due to the multiplication by the lengths of the n-grams);
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Porter’s invention in view of Mazza in order to include a formula for determining if two sentences are similar; this is advantageous in the field of comparing text because it can take two long sentences and compare each sentences respective key term to find out if the two sentences are closely related (Mazza, paragraph [0102]).

As per claim 2, Porter as modified teaches:
The method of Claim 1, wherein determining the weights for the portions of the text based on the plurality of keywords comprises: 
providing input to a model based on the text, wherein the model has been trained based on the plurality of keywords (Mazza, [0117] – An input string such as a question is provided to the system, and is provided to a pre-trained model to calculate the WMD distances between the current substring S and each chat description in a collection of training chat descriptions that are associated with the current topic T); and 
receiving output from the model indicating the weights (Mazza, [0128] – The intent classification the sentences may be clustered using supervised intent classification using training examples generated by a chatbot designer (e.g., manually or selected from a list of examples). In some embodiments, if the distance between two sentences is above a threshold value, a weight is given to their neighborhood, accounting for the number of shared neighbors and the number of occurrences of the two sentences (the more frequently those sentences appear, the more often shared neighbors may be found)).

As per claim 3, Porter as modified teaches:
The method of Claim 1, wherein generating the embeddings of the words in the text comprises: 
providing one or more inputs to a model based on the text (Mazza, [0117]); and 
receiving the embeddings as one or more outputs from the model (Mazza, [0153] – The resulting pruned dialogue graphs are embedded into a chatbot associated with a particular topic).

As per claim 4, Porter as modified teaches:
The method of Claim 3, wherein the model comprises a bi-directional long short term memory (LSTM) layer (Mazza, [0085] – The named entity recognition can be performed using a generic, pre-trained NER tool or a neural network can be trained based on sample annotated data (see, e.g., Chiu, Jason PC, and Eric Nichols. “Named entity recognition with bidirectional LSTM-CNNs.” arXiv preprint arXiv:1511.08308 (2015))).

As per claim 5, Porter as modified teaches:
The method of Claim 1, wherein providing the content to the user via the user interface based on the intent comprises: 
determining that the content is relevant to the text based on a mapping between the content and the intent (Mazza, [0110] – In some instances, some of the detected clusters may represent the same topics. For example, the topic “forgot username and password” and the topic “cannot remember credentials” are different wordings for the same intent, wherein this is interpreted as mapping the content to the intent); and 
providing the content to the user interface for display (Mazza, [0074] – During runtime, customer messages are presented to the generated chatbots 178, which generate responses to the customer messages).

As per claim 6, Porter as modified teaches:
The method of Claim 1, further comprising determining the domain based on context information associated with the text (Porter, [0007] – The systems and methods categorize the received chat question into one or more of the content topics by applying the generated language model to the keywords identified from the chat question, wherein categorization of the chat question is interpreted as determining a domain of the text based on context.  See also paragraphs [0059] and [0060].  This corresponds to the meaning of “domain” in paragraph [0003] of the pending application).

As per claim 7, Porter as modified teaches:
The method of Claim 1, wherein providing the content to the user via the user interface based on the intent comprises providing a response by a chat bot to the user (Porter, [0007] – Generate and provide a chat response to the user, where the chat response corresponds to a content portion (e.g., a digital content portion from within the digital content body) related to the content topic that is matched with the chat question).

Claims 8-14 are directed to a system performing steps recited in claims 1-7 with substantially the same limitations.  Therefore, the rejections made to claims 1-7 are applied to claims 8-14 respectively.

Claims 15-20 are directed to a non-transitory computer-readable medium performing steps recited in claims 1-6 with substantially the same limitations.  Therefore, the rejections made to claims 1-6 are applied to claims 15-20 respectively.

Response to Arguments
The 112 rejection has been withdrawn due to amendments made to claims 1, 8, and 15.

Applicant argues in Remarks of 9/27/2022 that there is no teaching in the prior art of record for multiplying different word mover’s distances by different weights corresponding to different embeddings or of calculating a similarity measure based on products of such multiplications.
	However, further search and consideration of Mazza shows that the weight in Mazza is multiplied with the edge in order to calculate the similarity measure between different keywords or “embeddings”.  Paragraphs [0094]-[0102] of Mazza gives details of this, where further paragraphs are also mapped in the rejection above.  It isn’t clear how Applicant is comparing Mazza to the claimed invention because both use weights as a multiplier for finding the distance between terms.  There may be clarification needed in the claims to differentiate Applicant’s reasoning from the prior art of record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jolley et al. US 20170242886 A1 teaches User intent and context based search results (Title).
Evermann et al. US 10176167 B2 teaches a System and method for inferring user intent from speech inputs (Title).
Peng et al. 2016, “News Citation Recommendation with Implicit and Explicit Semantics” teaches Word Mover’s Distance to measure distance between word’s low dimensional representations as building blocks to obtain cumulative distance.  This also teaches embedding based matching to measure the similarity by the minimized cosine distance between entities on page 390.
Kusner et al. 2015, “From Word Embeddings to Document Distances” teaches word2vec embedding as well as word mover’s distance on pages 2 and 3.
Mikolov et al. 2013, “Distributed Representations of Words and Phrases and their Compositionality” teaches learning high-quality distributed vector representations that capture a large number of precise syntactic and semantic word relationships (Abstract).
Lev-Tov et al. US 20150032452 A1 teaches a discovering and exploring concepts by pruning and clustering sentences to form clusters of concepts (Abstract).
Lipka et al. US 20200184307 A1 teaches utilizing recurrent neural networks to recognize and extract open intent from text inputs (Title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 18, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152